Citation Nr: 0511110	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-31 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
post-traumatic stress disorder, and evaluated it as 30 
percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

Service connection is in effect for post-traumatic stress 
disorder (PTSD) and the veteran is seeking a higher initial 
rating.  After having carefully reviewed the record, the 
Board finds that the requirements of the Veterans' Claims 
Assistance Act of 2000 have not been satisfied, as the 
veteran has not been afforded a PTSD examination for rating 
purposes.  The Board notes that the VCAA specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1), (2) (West 2002).  
Therefore, the veteran should be scheduled for an exam.

The Board observes that the claims file in this case has been 
rebuilt.  The RO indicated in the August 2003 statement of 
the case that it reviewed VA medical records in determining 
the veteran's rating; however, those records have not been 
replaced in the file.  The only medical record is one 
outpatient clinical record dated in May 2003.  An effort 
should be made to associate all of the veteran's VA 
outpatient clinical records with the claims file.  He has 
indicated all treatment has been at the Pensacola Outpatient 
Clinic.

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.   

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should obtain all VA medical 
records, to include records from the 
Pensacola Outpatient Clinic, and associate 
them with the claims file.

2.  The veteran should be scheduled for a VA 
PTSD examination to determine the nature and 
severity of his disability.  The claims 
folder should be provided to the examiner for 
review in conjunction with this examination 
and that fact should be so noted in the 
medical report.  All testing deemed necessary 
by the examiner should be performed and the 
results reported.    

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




